Citation Nr: 1143741	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Propriety of the reduction of disability compensation benefits due to incarceration for a felony conviction effective November [redacted], 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1982 to April 1984.  She also had service in the U.S. Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's disability compensation benefits to 10 percent, effective July [redacted], 2005, due to incarceration for a felony conviction.  In February 2008, the RO revised the effective date of the reduction to November [redacted], 2005.

A legal custodian initiated this appeal on the Veteran's behalf.  In May 2010, the Veteran obtained a new custodian.  The identity of the current custodian is noted above, in the caption.


FINDINGS OF FACT

1.  On May [redacted], 2005, the Veteran was incarcerated in a local penal institution after being charged with two felonies; she was convicted of the felonies on September [redacted], 2005.

2.  On September [redacted], 2005, the Veteran was transferred to a state penal institution; she remained incarcerated there through March [redacted], 2008, when she was released.

3.  At the time of her conviction, the Veteran was in receipt of VA disability compensation at the 100 percent rate.



CONCLUSION OF LAW

The proper effective date for the reduction in the Veteran's disability compensation benefits due to incarceration for a felony conviction is November [redacted], 2005.  38 U.S.C.A. § 5313 (West Supp. 2011); 38 C.F.R. § 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, if a veteran has a service-connected disability rated 20 percent or more and is incarcerated in a Federal, State, local, or other penal institution or correctional facility for a period in excess of sixty days for conviction of a felony, she cannot be paid compensation in excess of the 10 percent rate for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  38 U.S.C.A. §§ 1114(a), 5313(a)(1) (West Supp. 2011); 38 C.F.R. § 3.665 (2011).  

Thus, in order for VA to reduce compensation pursuant to 38 U.S.C.A. § 5313, four prerequisites must be satisfied.  The veteran must be: (1) incarcerated; (2) in a Federal, State, local, or other penal institution or correctional facility; (3) in excess of 60 days; and (4) for conviction of a felony.  All four requirements must be satisfied before the statutory and regulatory provisions are applicable.

The relevant facts in this case are not in dispute.  The evidence shows that the Veteran was incarcerated in a local penal institution (Ontario County Jail) on May [redacted], 2005, after being charged with two felonies.  Although there was initially some confusion at the RO with respect to the date of her subsequent conviction, a February 2010 Report of Incarceration confirms that the Veteran was convicted of the felonies on September [redacted], 2005.  Her first full day of incarceration following her conviction was thus September [redacted], 2005, and, after her transfer to a State penal institution (Albion Correctional Facility), her incarceration continued through March [redacted], 2008, when she was released.  At the time of her conviction, the Veteran was in receipt of VA disability compensation at the 100 percent rate.

In light of the foregoing, it is the Board's conclusion that the four prerequisites for reduction under 38 U.S.C.A. § 5313 were met as of November [redacted], 2005; the sixty-first day of incarceration following the Veteran's felony conviction on September [redacted], 2005.  Accordingly, the proper effective date for the reduction in the Veteran's disability compensation benefits due to incarceration for a felony conviction is November [redacted], 2005.  

In the notice of disagreement, the Veteran's custodian agreed that some reduction for incarceration was appropriate but that the amount the Veteran was receiving following the reduction was too low.  She suggested that the Veteran should be receiving 10 percent of the monthly compensation payment she had been receiving (e.g., 10 percent of $2, 299).  However, the law indicates that an incarcerated Veteran is only entitled to receive compensation at the 10 percent rate, not 10 percent of the previous amount of compensation.  See 38 C.F.R. § 3.655; 38 U.S.C.A. §§ 1114(a).  She also essentially argued that reducing the Veteran to such a low rate was simply not fair.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

The custodian has also provided argument essentially challenging the mathematical calculation of the 61st day following conviction based on the day of the year in the Julian calendar.  However, as noted above, beginning with the first full day of incarceration of September [redacted], 2000 and counting the days on a standard calendar, the 61st day of incarceration is November [redacted], 2005.

Because the issue on appeal does not arise from the receipt of a "substantially complete application" under 38 U.S.C.A. § 5103(a), but rather, arises under 38 U.S.C.A. § 5313, which requires a reduction of benefits for certain incarcerated veterans, the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Appropriate due process notice was provided in May 2007 and August 2007 letters.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the evidence is against the Veteran's appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction of disability compensation benefits due to incarceration for a felony conviction effective November [redacted], 2005 is proper and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


